DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 13 follows. 
STEP 1: Regarding claim 13, the claim recites a series of steps or acts for monitoring a sleep mode of a brain. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
STEP 2A, PRONG ONE: The claim is then analyzed to determine whether it is directed to any judicial exception. The step of determining a sleep depth using the equation the sleep depth = the amplitude of variation measured in the sleep mode / a baseline measurement sets forth a judicial exception. This step describes a Mathematical Concept (including a mathematical relationship, mathematical formula, and mathematical calculations). Thus, the claim is drawn to a Mental Process, which is an Abstract Idea.
STEP 2A, PRONG TWO: Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim 
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to 
STEP 2B: Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. As discussed, besides the Abstract Idea, the claim recites additional steps of: measuring an amplitude of variation of differences between two potentials measured at two locations spaced away from each other on a skin of one body part, recording the determined sleep depth as well as the determined sleep stage in a data storage unit, and uploading the recorded sleep depth as well as the recorded sleep stage to external databases. Measuring the amplitude of variation between two potential differences is well-understood, routine and conventional activity for those in the field of medical diagnostics. Recording determined information and uploading the determined information is also well-understood, routine, and conventional activity for those in the field of medical diagnostics. Further, the measuring steps, recording step, and uploading step are each recited at a high level of generality such that they amount to insignificant presolution/post-solution activity, e.g., mere data gathering step necessary to perform the Abstract Idea. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional step that distinguishes them from well-understood, routine, and conventional data gathering, processing, recording, and uploading activity engaged in by medical professionals prior to Applicant's invention. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non-statutory subject matter. 
Dependent claims 18-20 fail to add significantly more to the Abstract Idea as they generally add additional limitations to the determination of the sleep stage, and fail to add any additional structural elements or unconventional steps which amount to significantly more than the exception itself. The steps recited in the independent claim maintains a high level of generality even when considered in combination with the dependent claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jennum et al.’265 (WO 2013/186265 – previously cited) in view of Burns et al.’076 (USPN 7,996,076 – previously cited) further in view of Tran’270 (US Pub No. 2007/0276270) further in view of Dalal et al.’304 (US Pub No. 2008/0033304).
Regarding claim 13, Jennum et al.’265 discloses a method for detecting neurodegenerative disorders (Figure 1), the method comprising: recording a set of physiological signals from a person (20), and classifying sleep and wake patterns (40; page 6 lines 5-16). Jennum et al.’265 teaches measuring muscle activity using electromyography (EMG; page 10 lines 20-21) at one or more body parts (Figure 2), and using the electric potential signals measured to determine a sleep state (page 11, lines 4-11). According to Jennum et al.’265, the electrical potential measured by an EMG on a body part during sleep is a measure of the muscle tone and activity, with normal REM sleep being characterized by muscle atonia (page 5 lines 13-18; page 6, lines 12-16).  Jennum et al.’265 further teaches that the detection of a sleep 
Burns et al.’076 teaches a method of determining sleep behavior (Figure 1) comprising measuring physiological signals of a patient during REM sleep and NREM sleep intervals (100) using surface level EMGs (col. 3, lines 1-26; col. 4, lines 36-55). Burns et al.’076 teaches that measuring the amplitude of variance of these physiological signals may be used to classify sleep behavior (i.e. a sleep stage; col. 4, lines 28-35). This would necessitate quantifying EMG recordings to obtain a value functionally equivalent to sleep depth as described in the claim. Furthermore, Burns et al.’076 teaches that certain sleep stages, such as rapid eye movement sleep behavior disorder (RBD), is characterized by REM sleep without atonia, and that the diagnosis of RBD may be made based on the perception of elevated baseline muscle tone or abnormally frequent bursts of discrete muscle activity (col. 2 lines 63-65 and col. 3, lines 1-3). This would require establishing a baseline of muscle activity before a subject enters REM sleep, in order to determine if a muscle tone during the sleep stage is elevated or abnormal. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Jennum et al.’265 to include the measurement of an 
Jennum et al.’265 in view of Burns et al.’076 disclose all of the elements of the current invention, as discussed above, except for measuring an amplitude of variation differences between two potentials measured at two locations spaced away from each other on a skin of one body part.
	Tran’270 teaches that EMG signals are acquired by using a plurality of sensor contacts spaced apart from each other (on opposite sides of a wrist band), wherein the EMG signals are acquired by determining potential differences (differential signal) between signals obtained from the two sensor contacts (paragraph [0454]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the method of Jennum et al.’265 in view of Burns et al.’076 to include acquiring the EMG signals by measuring an amplitude of variation differences between two 
Jennum et al.’265 in view of Burns et al.’076 further in view of Tran’270 discloses all of the elements of the current invention, as discussed above, except for explicitly stating that the determined sleep depth and determined sleep stage are recorded in a data storage unit, and uploading the recorded sleep depth and the recorded sleep stage to external databases. Official notice is being taken that it is well known in the art to record/store determined physiological information in a data storage unit so that the information may be available for subsequent processing and/or analysis. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the method of Jennum et al.’265 in view of Burns et al.’076 further in view of Tran’270 to include recording the determined sleep depth and the determined sleep stage in a data storage unit as it is well known in the art to store determined information so that it may be available for subsequent processing and/or analysis.
	 Dalal et al.’304 teaches allowing stored (recorded) sleep information of a patient to be uploaded to external databases in order to allow physicians at a remote location to monitor the patient (paragraph [0072]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the method of Jennum et al.’265 in view of Burns et al.’076 further in view of Tran’270 to include uploading the recorded sleep depth and the recorded sleep stage to external databases, as taught by Dalal et al.’304, since it would allow a physician to monitor the patient remotely.
Regarding claim 19, Jennum et al.’265 teaches that the sleep stages detected by the method may be REM sleep, NREM sleep, or wakefulness (page 9, line 28-30).
Regarding claim 20, Jennum et al.’265 teaches that the detection of a sleep stage may be done fully automatically (page 9, lines 28-33). This would naturally involve quantifying and calculating a value functionally equivalent to the sleep depth as claimed, and using that value to determine a sleep stage.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jennum et al.’265 in view of Burns et al.’076 further in view of Tran’270 further in view of Dalal et al.’304, as applied to claim 13, further in view of Ying et al.’275 (CN 204581275 – previously cited).
For this rejection, the provided translated copy of Ying et al.’275 will be referenced.
Jennum et al.’265 in view of Burns et al.’076 further in view of Tran’270 further in view of Dalal et al.’304 discloses all of the elements of the current invention, as discussed in paragraph 5 above, except for the one body part being the left wrist. It is noted that Jennum et al.’265 discloses that the EMG signals may be taken from “muscles from the arms” (paragraph [0041]). Ying et al.’275 teaches that EMG signals acquired for the purpose of monitoring sleep stages may be obtained from a wrist of a patient (Figure 2, wrist EMG sensor 7, and paragraphs [0016-0017], and [0024]). “Muscles from the arms” includes muscles surrounding the wrist. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the method of Jennum et al.’265 to include using an EMG monitor placed at a wrist of the patient (either the right wrist or left wrist as these are the only two options), as taught by Ying et al.’275, as Jennum et al.’265 states that EMG signals may be acquired from the muscles of the arms, and Ying et al.’275 teaches an EMG monitor placed at the wrist that would acquire EMG signals from muscles of the arms. 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Jennum et al.’265 in view of Burns et al.’076 further in view of Tran’270 further in view of Dalal et al.’304, as applied to claim 13, further in view of Wu et al.’556 (US Pub No. 2009/0192556 – previously cited). 
Regarding claim 24, Jennum et al.’265 in view of Burns et al.’076 further in view of Tran’270 further in view of Dalal et al.’304 discloses all of the elements of the current invention, as discussed in paragraph 5 above, except for the method comprising determining a variation trend of the sleep depth, and controlling a sleep modulation device based upon the determined variation trend of the sleep depth.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Jennum et al.’265 in view of Burns et al.’076 further in view of Tran’270 further in view of Dalal et al.’304 to include determining a variation trend in the sleep depth and controlling a sleep modulation device based on the determined variation trend, as taught by Wu et al.’556, since it would improve the quality of sleep of a patient with a neurological disorder such as Parkinson’s disease. Controlling a sleep modulation device would allow the method of Jennum et al.’265 in view of Burns et al.’076 further in view of Tran’270 further in view of Dalal et al.’304 to administer therapy based off the determined sleep state (Wu et al.’556), and using a variation trend of the sleep depth would prevent extraneous muscle movements from causing the device to administer therapy inconsistent with the sleep stage. As a result, measuring the variation trend of sleep depth would allow the method of Jennum et al.’265 in view of Burns et al.’076 further in view of Tran’270 further in view of Dalal et al.’304 to more accurately detect the sleep stage and account for outliers in muscle activity, and 

Response to Arguments
Applicant’s arguments filed 31 January 2022 have been fully considered and are not entirely persuasive. The rejection of claim 23 under 35 U.S.C. 112(b) has been withdrawn as Applicant canceled claim 23. Regarding the rejection of the claims under 35 U.S.C. 101, Applicant argues that it is not well-understood, routine, or conventional activity in the field of sleep monitoring to measure an amplitude of variation of differences between two potentials measured at two locations spaced away from each other on a skin of one body part. The Examiner respectfully disagrees. Biopotential signals are routinely and conventionally recorded using signals from at least two different electrodes, a reference electrode and an active electrode. Multiple cited prior art references disclose monitoring EMG signals acquired from one body part of an individual. Based on the well-known technique of acquiring bioelectric signals using a reference electrode and an active electrode (which would need to be spaced apart), one of ordinary skill would realize that measuring the EMG signals from a body part, including amplitudes of variations of those signals, would require measuring potential differences between two locations spaced away from each other on the skin of the body part.
Applicant’s arguments regarding the rejection of the claims in view of the previously cited prior art is persuasive as Ying does not explicitly disclose measuring an amplitude of variation of differences between two potentials measured at two locations spaced away from each other on a skin of one body part as required by the claims. New rejections of claims 13, 18-20, and 24  have been made in view of the newly cited prior art references to Tran and Dalal.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791